Mr. Chief Justice McIver,
concurring in result. I concur in the result, because there was some evidence from *477which the jury might infer that there was ouster. But I am not prepared to assent to the view presented as to the construction of the will of Charles Bailey. It seems to me that Bavinia Bowen did not take her title to the land in dispute under Bailey’s will, but that she took such title, practically, by purchase from her brothers. The sons, certainly, elected to take the land, as they were allowed by the will to do, at a valuation to be made by appraisers, and to pay their sisters their shares of such valuation in money, for the undisputed testimony is: “The boys, under the provisions of the will, decided to take the land and pay the girls their shares in money. The land was then divided among the boys” (italics mine). What, therefore, Mrs. Bowen took under the will was money — not land — and if so, it is conceded that she took the money as her absolute property, not-subject to any limitations over to her children. Hence the land which she acquired from her brothers in payment of their debt to her, she held as her absolute estate, which, upon her death intestate, descended to her heirs at law, of whom her husband was one. The fact that the sons, after their election to take the land — after the land was divided among the boys — found that they were unable to pay the amount due their sisters in money, and were compelled to pay them, in whole or in part, in land, cannot affect the question; for, practically, it was the same as if the sons had sold to a third person so much land as-was necessary to raise the amount due their sisters, and paid the proceeds of such sale to their sisters in money; and if the sisters chose to accept payment of what was due them, in land instead of money, cannot affect the question, as it would be the same, in effect, as if the sisters had been paid in money, and invested such money in the land. According to my view of the terms of the will, there was no devise of land to the daughters in any event. The testator manifestly intended that his sons should have the whole of the land, if they were willing to take the same at a valuation to be fixed by appraisers, and that the amount of such valu*478ation should be equally divided amongst all of his children, the sons paying to the daughters their shares in money. But if the sons did not choose so to take the land, then the sons were empowered to sell the same — that is, the land — and the proceeds of stcch sale were to be divided amongst all the children — daughters as well as sons — share and share alike. So that, in no event, was there any devise of land to the daughters.